DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The finality of this office action is withdrawn due to numerous 112b rejects missed in the previous action, as such this action is made non-final.

Specification
The disclosure is objected to because of the following informalities: 
The abstract is objected to because it recites the phrase “the invention refers to” which is implied and should be deleted. Furthermore the last sentence “The invention further refers to” is also implied and should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite, “pixel-like” the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 7 recites, “more preferred 3-5cm” which renders the claim indefinite as it is unclear if the more preferred range is actually required or not.
Claim 8 recites, ““more preferred 3-8cm” which renders the claim indefinite as it is unclear if the more preferred range is actually required or not.
Claim 9 recites “a sheet”. It is unclear if this is the same sheet as introduced in amended claim 1 or another sheet.
Claim 10 recites, “said side walls configured to abut side walls of other elements in a pixel-like pattern”. It is unclear if the claim only requires one element (as per preamble of the claim) or multiple for the abutment. 
Claims 2-9, 11-13 are rejected based on their dependency on 1 or 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 7, 9, 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shimura Mitsuharu (WO 2004/060049, hereafter referred to as Mitshuharu, see English translation provided herein).
For claim 1, Mitshuharu discloses a decorative aggregate adapted to be mounted to a surface (abstract, figs., page 2, “sphagnum moss in a united state with respect to the stylized dried sphagnum moss”, page 19, “This “mounting” mode can be used in various environments. For example, this “placement” mode can be used for a) use on a rooftop, b) use on fallow fields, c) use indoors, d) use for restoring a former wetland. a) Rooftop use”), the aggregate comprising:
 a sheet (911, fig. 22, pages 22-23) supporting a plurality of elements (472, 20b), each element comprising: 
a container (472) having a bottom wall and side walls delimiting a cavity (fig. 22, 472 with cavity for 20B), said bottom wall and side walls being made of a flexible material (page 4, “FIG. 22 is a view showing one embodiment of the present sphagnum cultivation base using a lightweight material such as styrene foam”); and 
a filling (20b) of a preserved non-living vegetative material disposed in the cavity (see fig. 22 and page 11, “the sprout of growing sphagnum 23, 2 units or more, is in contact with the dried sphagnum 2 2 'inside the dried sphagnum moss, this sphagnum cultivation The group 20B can be obtained” at least the dried sphagnum moss is non-living preserved vegetative material) 
 wherein a plurality of elements are arranged side by side with the side walls abutting each other, thereby forming a pixel-like pattern (fig. 22, 1 and 2).
For claim 2, Mitshuharu further discloses wherein the container has an opening arranged opposite the bottom wall, and wherein the filling is inserted into the cavity via said opening (see fig. 22).
For claim 3, Mitshuharu further discloses wherein a surface of the sheet is provided a the fastener; or wherein the sheet itself is a fastener (912, page 23, “The side surface formed by combining the yarns is covered with a waterproof sheet 911 and fixed (especially, the bottom portion is preferably fixed with an adhesive 912)”).
For claim 5, Mitshuharu further discloses wherein the preserved vegetative filling is moss or lichen (dried sphagnum moss 20b).
For claim 7, Mitshuharu further discloses wherein the side walls of the container have a height in the range of 2-6 cm and more preferred 3-5 cm (page 12“In the case of the sphagnum cultivation base, the height is required to be at least about 2 cm, and is preferably at least 5 cm. If the height is less than about 2 cm, it is difficult to make the growing sphagnum moss come into contact with the dried sphagnum moss aggregate in a state where the sphagnum is stably fixed. It is also difficult in practice to keep.”)
For claim 9, Mitshuharu further discloses wherein the plurality of elements are provided in an array on a sheet (see fig. 22 on sheet 911).
For claim 10, Mitsuharu discloses an element of a decorative aggregate (abstract, figs., page 2, “sphagnum moss in a united state with respect to the stylized dried sphagnum moss”, page 19, “This “mounting” mode can be used in various environments. For example, this “placement” mode can be used for a) use on a rooftop, b) use on fallow fields, c) use indoors, d) use for restoring a former wetland. a) Rooftop use”), comprising 
a container (472), the container having a bottom wall and side walls delimiting a cavity(fig. 22, 472 with cavity for 20B), said bottom wall and side walls being made of a flexible material (page 4, “FIG. 22 is a view showing one embodiment of the present sphagnum cultivation base using a lightweight material such as styrene foam”);  and 
said side walls configured to abut side walls of other elements in a pixel-like pattern (see fig. 22), 
wherein at least the bottom wall on an exterior side comprises a fastener (adhesive 912, , page 23, “The side surface formed by combining the yarns is covered with a waterproof sheet 911 and fixed (especially, the bottom portion is preferably fixed with an adhesive 912)”), and 
the cavity is filled with a preserved non-living vegetative material (see fig. 22 and page 11, “the sprout of growing sphagnum 23, 2 units or more, is in contact with the dried sphagnum 2 2 'inside the dried sphagnum moss, this sphagnum cultivation The group 20B can be obtained” at least the dried sphagnum moss is non-living preserved vegetative material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuharu in view of DE 202016002030, (hereafter referred to as DE ‘030, cited in the IDS, see translation provided by applicant).
For claims 4 and 11, Mitshuharu is silent about wherein the fastener is of the hook-and-loop type, or wherein the fastener is a laminate comprising a hook- and-loop type layer, an adhesive layer and a removable cover strip.
DE ‘030 teaches a decorative aggregate (see abstract and figs.) comprising a preserved non living vegetative material (ornamental moss M, translation page 2) on a base (B, fig. 3) and a sheet (W) wherein a surface of the sheet is provided a the fastener (velcro to w, translation page 2), wherein the fastener is of the hook-and-loop type (velcro between B and W, Fig. 3, translation page 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the fastener of Mitsuharu a hook loop fastener, as taught by DE ‘030, in order to easily attach and detach the container to the sheet and additionally since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 6, Mitshuharu further teaches the filling disposed and fitted into the cavity (page 19 “The sponge of the sphagnum cultivation base 20B (FIG. 4), for example, is preferably compressed and fitted into the through hole 477011 of the container 47 so that the container and the growing sphagnum are integrated.”)
Mitshuharu is silent about wherein the filling is disposed in the cavity by using adhesive.
DE ‘030 teaches a decorative aggregate (see abstract and figs.) comprising a preserved non living vegetative material (ornamental moss M, translation page 2) on a base (B, fig. 3) and a sheet (W), wherein the vegetative material is attached to the base via adhesive (see translation, “the adhesive by which the ornamental plant material M is attached to the front surface FS of the background structural felt B in one embodiment.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the vegetative material of Mitshuharu fitted into the cavity via adhesive, as taught by the adhesive connection of the vegetative material of DE ‘030, in order to secure the vegetative material firmly in the container and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuharu in view of Xue (CN 104429872, provided herein, see English translation provided herein).
For claim 8, Mitshuharu further teaches wherein the side walls of the container have a width in the range of 2.5-15 cm and more preferred 3-8 cm.
Xue teaches a decorative aggregate (abstract decorative greening wall) comprising a container (9, figs. 1-2) filled with vegetative material (abstract, moss) wherein the side walls of the container have a width in the range of 2.5-15 cm and more preferred 3-8 cm (para 0028, width 40-50 mm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the container of Mitshuharu have a width in the range of 2.5-15cm, as taught by Xue, in order to effectively fit the moss in the container and create a greening wall and additionally since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuharu.
For claims 12-13, Mitsuharu fig. 22 is silent about wherein the flexible material is a textile material or felt.
However, Mitsuharu does teach various embodiments of the decorative moss system including wherein the container is made of felt (fig. 10, page 17, “Fig. 10 (1), a flexible tape-shaped material (for example, felt tape or the like)”.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the  container of the embodiment of fig. 22 with a container made from felt, as taught in the embodiment of fig. 10, in order to allow for a flexible construction for easy application of the moss to different structures.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art of record is noted because it refers to greening walls and moss walls for decorative purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619